DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The Drawings submitted on 05/23/2019 are deemed acceptable for examination.
Claim Objections
Claims 12-19 are objected to because of the following informalities:  
	Claim 12, l. 14, includes “firstpredetermined” which should read “first predetermined”. 
	Claim 14, l. 10, includes “enterprisefor” which should read “enterprise for”.
	Claim 14, l. 10, includes “enterprisefor” which should read “enterprise for”.
 Appropriate correction is required.
	Claim 14, l. 13, includes “theenterprise” which should read “the enterprise”.
	Claim 14, l. 15, includes “processupon” which should read “process upon”.
	Claim 16, l. 12, includes “datarelating” which should read “data relating”.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 12 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. In step 1 of the §101 analysis the claim is found to be directed toward an Apparatus. 
	Step 2A Prong One: Judicial Exception? Yes. Claim 1 recites “re-execute the first series of movements of the machine tool relative to the one or more processed piece parts”, “re-perform the first series of machine tool processes, but with a camera instead of the first predetermined tool”, which analyzed under Step 2A Prong One, is understood as reciting a mental process. Other than reciting,   “an original equipment manufacturer's (OEM's) machine tool comprising a first microprocessor, a user interface, a first memory storing first executable instructions for execution by the first microprocessor and a first network interface” which are understood as a general purpose computing device, nothing in the claim element precludes the step from being practically performed in the human mind.  The mere nominal recitation of a generic computing device does not take the claim out of the mental processes grouping. As a simplistic example, one could contemplate the execution of the first series of movements of the machine tool and the first series of machine tool processes , in the mind.
	Step 2A Prong Two: Integrated into a practical application? No. The claim also recites additional elements of “execute a first series of movements of the machine tool relative to one or more piece parts being processed”, “execute a first series of machine tool processes with a first predetermined tool of the machine tool with respect to the one or more piece parts to generate one or more processed piece parts” “acquire images of [[the]] regions of the one or more processed piece parts which were subject to the first series of machine tool processes”, “store the acquired images within a database in association with an identifier of the one or more processed piece parts”, this mere data gathering is understood as insignificant extra solution activity. The claim also recites additional elements of “an original equipment manufacturer's (OEM's) machine tool comprising a first microprocessor, a user interface, a first memory storing first executable instructions for execution by the first microprocessor and a first network interface” which are understood as a general purpose computing device, which analyzed under Step 2A Prong Two, is understood as a generic processor. This generic processor limitation is no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim also recites additional elements of “a camera”, which analyzed under Step 2A Prong Two is understood as generic sensor for collecting data performing its normal role of collecting data which is considered insignificant extra solution activity. 
	Step 2B: Claim provides an Inventive Concept? No.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as analyzed under Step 2B, the additional elements amount to merely gathering/analyzing data and use of a generic computer do not provide an inventive concept. The claims generically recite receiving of data by a computer. Thus, even when viewed as a whole, nothing in the claim adds significantly more ( I.e., an inventive concept) to the abstract idea.

	Examiner suggests an additional limitation includes the performing of the action/ control operation based on the images/identifier such as in claim 13, may overcome this rejection.

Allowable Subject Matter
Claims 13-19 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHON G FOLEY whose telephone number is (469)295-9092. The examiner can normally be reached 10AM-6PM CT M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lee can be reached on (571) 270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHON G FOLEY/Examiner, Art Unit 3668